Citation Nr: 0010391	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-15 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a April 1998 rating decision by the Newark, New 
Jersey, Regional Office (RO), where the benefits sought on 
appeal were denied.  

We note that the veteran appeared to submit a second claim 
for a temporary total rating due to hospitalization in excess 
of 21 days, on a VA Form 21-4138 dated January 1998.  This 
matter is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating of his service-
connected PSTD has been developed.

2.  The veteran's PTSD is currently manifested primarily by 
severe symptoms of PTSD.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.126, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection for PTSD was established in an April 1998 
Rating Decision (RD).  The RO reviewed the outpatient 
treatment records and hospitalization reports, and was first 
assigned a 30 percent evaluation, effective from October 31, 
1997; a temporary total evaluation because of hospital 
treatment in excess of 21 days, effective from November 13, 
1997; and again established a 30 percent evaluation, 
effective from January 1, 1998.  The 30 percent evaluations 
were subsequently increased to 50 percent evaluations, in 
rating actions dated June 1999.  Although those rating 
actions increased the veteran's evaluation, the rating 
remains less that the maximum benefit available, and thus 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

As indicated above, the veteran contends that the 50 percent 
rating currently in effect does not adequately reflect the 
severity of his disability.  After a review of the record, 
the Board finds that the preponderance of the evidence is not 
against these contentions, and that a 70 percent schedular 
evaluation for PTSD is currently warranted.

As a preliminary matter, we note that the veteran has been 
diagnosed with depression, secondary to his PTSD, and wish to 
point out that all of his symptomatology has been considered 
in reviewing his claim.  

The severity of a PTSD disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth by 
Diagnostic Code 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1997) (Schedule).  The 
current 50 percent evaluation contemplates occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; due to 
such symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

The medical evidence includes VA hospitalization reports, VA 
outpatient treatment records, VA compensation and pension 
examinations, and a letter from the staff psychiatrist from a 
VA satellite clinic.  

Outpatient treatment records dated from September 2, 1997 to 
October 24, 1997 reveal that the veteran was seen for his 
PTSD.  The September 2, 1997 note shows that the veteran 
presented with PTSD symptoms of sleep disturbance, 
nightmares, irritability and outbursts of anger, feelings of 
detachment, markedly diminished interest in significant 
activities, intense psychological distress at exposure to 
various smells and loud noises, e.g. fireworks.  The examiner 
noted that he did not exhibit signs of a thought disorder or 
paranoia, his affect was mildly restricted, his mood, anxious 
and depressed.  He denied suicide attempts, and stated that 
although he had considered it in the past, he never had a 
plan.  He denied suicidal ideation at the time.  He admitted 
to homicidal ideation in the past.  The diagnostic impression 
was PTSD, chronic, delayed.  A September 11, 1997 note shows 
that the veteran's speech was forced and he appeared 
tremulous.  He reported intrusive thoughts of Vietnam, 
nightmares and sweats.  He also reported becoming frustrated 
and angry.  A September 25, 1997 note shows that the veteran 
appeared anxious with some depression.  

A note dated October 17, 1997 reveals that the veteran 
appeared anxious and talked rapidly. He also became tearful 
when approaching issues of Vietnam.  A note dated October 23, 
1997 reveals that he reported experiencing the following:  
trouble concentrating, panic symptoms, increased startle, 
hyperviligance, psychic numbing social withdrawal and self 
isolation, few friends, phobic avoidance, feeling of 
foreshortened future, intrusive thoughts and memories, and 
problems with his temper.  

The report of a VA compensation and pension examination is 
dated November 1997, and notes that the veteran had PTSD and 
depression.  

The report of a VA hospitalization record, reflecting an 
admission of November 13, 1997, and a discharge of November 
20, 1997, reveals that the veteran was diagnosed with PTSD, 
chronic; cocaine dependence, continuous; and nicotine 
dependence, continuous.  His GAF on admission was reportedly 
40, with a GAF of 55 at discharge.  The report shows that the 
veteran's urine was positive for cocaine, and that he was 
discharged.  The examiner noted that his prognosis was poor, 
due to the circumstances of the discharge.  A second VA 
hospitalization record, reflecting an admission of November 
20, 1997, and a discharge of December 18, 1997, reveals that 
the veteran's GAF at admission was reportedly 50, his 
estimated highest GAF in the last 12 months was 50, and his 
GAF at discharge was 55.  The veteran was diagnosed with drug 
dependence, cocaine, continuous; PTSD; and major depression.  
The psychological assessment revealed no evidence of a 
thought disorder, major depression was noted to be present 
but under control with medication.  No suicidal or homicidal 
ideations were evidenced during the veteran's stay.  The 
examiner noted that the veteran's prognosis was good, and 
that he may resume prehospialtization employment status.

The letter from the VA satellite clinic is dated September 
1998, and notes that the veteran was treated for PTSD.  The 
author of the letter states that the veteran was able to 
function in that he was able to hold a minimal state job 
where the demands were not too severe, and notes that he had 
frequent problems with supervisors.  The letter also notes 
that he had frequent absences "due to severe PTSD sx".  The 
letter concludes that despite therapy, the veteran remains 
severely impaired with self isolation, no close friends, and 
very limited meaningful intimate relationships.

The report of a January 1999 VA compensation and pension 
examination reveals that the veteran had a flattened affect.  
The examiner noted that the veteran had hyperarousal symptoms 
that included poor sleep and hypervigilance, and that he kept 
a weapon at his bedside.  He had an increased startle 
response.  He also reportedly had a very strong physiological 
response to reminders of Vietnam.  He reported frequent angry 
outbursts.  The veteran also reported a depressed mood for a 
long period of time with significant lethargy, poor appetite, 
poor sleep, psychomotor agitation, anhedonia, guilt, poor 
concentration and passive suicidal ideation.  He denied 
paranoid delusions, had no symptoms consistent with panic 
disorder, and no symptoms consistent with 
obsessive/compulsive disorder.  It was noted that the veteran 
did not work, and that he had recently been fired from his 
job.  The results of the mental status evaluation showed that 
the veteran presented as mildly disheveled.  His speech was 
normal in tone, volume and rate.  He was cooperative 
throughout the interview, and at times agitated.  His thought 
process was logical and goal directed.  His thought content 
revealed no hallucinations, no delusions, no suicidal 
ideation, and no homicidal ideation.  His judgment and 
insight were noted to be fair.  His cognitive examination was 
noted to be intact.  His mood was depressed, and his affect 
was restricted.  The pertinent diagnoses included PTSD, major 
depression, secondary to PTSD, and cocaine dependence.  His 
global assessment of functioning (GAF) score was determined 
to be 40.  The examiner noted that the veteran had severe 
symptoms of PTSD, which interfered significantly with his 
ability to work.  The examiner further stated: "It is 
unclear to me how his substantive abuse problem related to 
his loss of job, however, I feel that his main problem with 
obtaining and continuing employment would be his symptoms of 
PTSD.  The veteran was deemed competent to receive funds.  

After a review of the medical evidence, we determine that, in 
order to afford the veteran the benefit of every doubt, a 70 
percent evaluation should be assigned for his current PTSD 
disability.  Specifically, we note that the examiner of his 
January 1999 examination noted that he had severe symptoms of 
PTSD, which interfered significantly with his ability to 
work, and that he was assigned a GAF of 40.  A Global 
Assessment of Functioning score of 40 contemplates some 
impairment in reality testing or communication (speech that 
is at times illogical, obscure, or irrelevant), OR major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  

In addition, passive suicidal ideation was noted in the 
January 1999 VAME.   The record also shows that he kept a 
weapon at his bedside, and stayed in his room all day on his 
days off.  It was also noted that he manifested depression, 
and that he reported panic symptoms, with increased startle, 
hyperviligance, psychic numbing, social withdrawal and self 
isolation, had few friends, and had phobic avoidance.  In 
addition, all the veteran's records show that he had impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  The report of the January 1999 mental status 
examination noted that he was mildly disheveled, his mood was 
depressed and affect restricted.  Further, the veteran's 
records also show a difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an 
inability to establish and maintain effective relationships.  
In summary, this most recent evidence shows that a 70 percent 
evaluation for  the veteran's PTSD is not inappropriate.  
38 C.F.R. § 4.3 (1999).  

However, the evidence does not show that a 100 percent 
evaluation for his PTSD is warranted.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  In 
fact, the medical evidence demonstrates that the veteran does 
not have delusions or hallucinations, is not suicidal or 
homicidal, or unable to perform the activities of daily 
living, or that he had a memory loss so severe that he was 
disorientated to time or place, or that he could not remember 
his own name, occupation, or relatives names.  In conclusion, 
there is no record of evidence to show that an evaluation 
greater than 70 for the veteran's PTSD was warranted at any 
time.  


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


